Case 5:21-cv-00522-SLP Document 1-2 Filed 05/19/21 Page 1lof5

EXHIBIT 2
Case 5:21-cv-00522-SLP Document 1-2 Filed 05/19/21 Page 2of5

woe Ry

Our! COn
Ate yoke
Lop, , <b;
Cl Abn
IN THE DISTRICT COURT OF STEPHENS COUNTY "CPE
STATE OF OKLAHOMA
AMELIA SANCHEZ and §
ANITA SANCHEZ, §
Plaintiffs, §
§
VS. § CJ-2021- 5S R
§
ALONSO ORRANTIA, JR. and §
WESTERN INDUSTREAL §
RESOURCES CORPORATION D/B/A §
WESTERN INDUSTRIAL, §
Defendants. §
PLAINTIFFS’ ORIGINAL PETITION

COMES NOW, Amelia Sanchez and Anita Sanchez, Plaintiffs in the above-entitled and
numbered cause and for their cause of action against the Defendants, Alonso Orrantia, Jr. and
Western Industrial Resources Corporation D/B/A Western Industrial, states as follows:

JURISDICTION & VENUE

L. This Court has jurisdiction pursuant to 12 O.S,. §2004 (F), because the matter in
controversy arises out of a collision between two vehicles on State Highway 7 near County Road
2990/Purdue, Velma, Stephens County, Oklahoma.

2. Plaintiff, Amelia Sanchez (hereinafter referred to as Plaintiff), is a citizen of the

State of Oklahoma.

3. Plaintiff, Anita Sanchez (hereinafter referred to as Plaintiff), is a citizen of the State
of Oklahoma..
4. Defendant, Alonso Orrantia, Jr., was a citizen of the State of Texas at the time of

the occurrence and may be served with a copy of this petition pursuant to 12 O.S. §2004.

5. Defendant, Western Industrial Resources Corporation D/B/A Western Industrial
Case 5:21-cv-00522-SLP Document 1-2 Filed 05/19/21 Page 3of5

(“Western Industrial”), is 4 foreign, for-profit business corporation transacting business in the State
of Oklahoma and may be served with a copy of this petition by serving its registered agent, Marcia
L. Nave, at 3640 S. Cactus Rd., Apache Junction, AZ 85119.

6. Venue herein is proper, pursuant to 12 O.S. §141, because the damages sustained

occurred in Stephens County, Oklahoma.

CAUSE OF ACTION

7. On April 21, 2019, Plaintiff, Amelia Sanchez, was driving a 2003 Buick LeSabre
with her sister, Plaintiff, Anita Sanchez, in the passenger seat. Plaintiffs were traveling eastbound
on State Highway 7 near Velma, Oklahoma. Defendant Orrantia was driving a 2018 Chevrolet
Silverado 2500, which was owned by Defendant Western Industrial. Defendant Orrantia was also
traveling eastbound on State Highway 7, behind the Plaintiffs when Defendant Orrantia
negligently struck Plaintiffs vehicle from the rear at a hi gh rate of speed, forcing Plaintiff's vehicle
off the roadway and into Ice Hollow Creek where Plaintiffs’ vehicle overturned multiple times
along the embankment before coming to rest in the creek bed, Plaintiffs were extricated from the
vehicle and transported via helicopter air ambulance to OU Medical Center in Oklahoma City,
Oklahoma. As a result of said collision, Plaintiffs suffered injuries and harm, which will be more
specifically set forth hereafter.

8. The collision and said injuries and harm were the direct and proximate result of the
carelessness and negligence of Defendants, Alonso Orrantia, Jr. and Western Industrial, because

Defendant Orrantia:

a. Failed to use ordinary care to prevent injury to other persons;
Case 5:21-cv-00522-SLP Document 1-2 Filed 05/19/21 Page 4of5

b. Failed to exercise ordinary care in keeping a lookout consistent with the

safety of other vehicles and persons;

c Failed to obey traffic laws; and
d. Failed to devote full time and attention to driving.
9. Plaintiffs have reason to believe, and therefore allege, that the truck being driven

by Defendant Orrantia was owned by Western Industrial. Plaintiffs also have reason to believe,
and therefore allege, that Defendant Orrantia was an employee of Western Industrial and was
acting within the course and scope of his employment at the time of the negligent acts stated above
or was acting in the course and scope of his agency with Western Industrial and operating the truck
under Western Industrial’s authority. In the alternative, Plaintiffs allege that Defendant Orrantia
was at all relevant times a permissive user of the truck owned by Western Industrial.

Western Industrial entrusted the vehicle to Defendant Orrantia at a time when Defendant
Western Industrial knew or should have known that Defendant Orrantia was not was not a careful,
competent, or safe driver, and, as a result thereof, persons, including Plaintiffs, were likely to be
injured. Further, Western Industrial failed to exercise that degree of care and caution which would
have been exercised by an individual of ordinary prudence under the same and/or similar
circumstances in making a determination regarding Defendant Orrantia’s competence to Operate
the motor vehicle and in failing to prevent Defendant Orrantia from driving the vehicle.

Plaintiffs would show that each and every act of negligence, as above alleged on the part
of Defendant Western Industrial, amounts to negligence in and of itself, as well as forming the
basis for the negligent entrustment of the vehicle to Defendant Orrantia. Said negligence was the

direct and proximate cause of the collision and injuries sustained by Plaintiffs.
Case 5:21-cv-00522-SLP Document 1-2 Filed 05/19/21 Page5of5

¢. Physical injury to her head, right cheek, eyes, face, stioulders, back, neck,

abdomen, left ribs, brain, and anterior scalp;

d. Permanent physical injuries;
e. Permanent physical impairment;
f. Reasonable expenses of necessary medical care, treatment and services,

past and future; and

g. Lost wages and loss of earning capacity, past and in the future.

THEREFORE, Plaintiffs have been damaged, and said damages have and will exceed the sum of

$75,000.00.

WHEREFORE, Plaintiffs pray judgment against Defendants in an amount in excess of
$75,000.00, together with interest and costs thereon as provided by law and such other relief as

the Court shall deem proper.
Respectfully submitted,

THE NIX LAW FIRM
1401 Holliday, Suite 400
Wichita Falls, TX. 76301
Ph: 940-322-8200

Fax: 940-228-3233

Attorneys for Plaintiffs

By: 2D"

x

et

Da . Nix, OBA# 14894

‘

ATTORNEYS LIEN CLAIMED
